Citation Nr: 1007812	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO. 05-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder, 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel





INTRODUCTION

The Veteran served on active duty from March 1986 to May 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

Competent medical evidence shows that the Veteran's current 
mild left patellofemoral osteoarthritis is as likely as not 
caused by his service-connected right knee chondromalacia. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, 
secondary to a service-connected right knee disability, are 
met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a left knee 
disorder. Generally, to establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999). Also, under 38 C.F.R. § 3.310, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected, and any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The evidence available for review with regard to the 
Veteran's left knee claim includes service treatment records, 
post-service VA treatment records, and two VA examination 
reports.

The bulk of the medical evidence pertains to the Veteran's 
already service-connected right knee disability, including 
the April 2004 patellar tendon repair and its residuals. At 
the time of the February 2005 VA Joints examination, the 
Veteran reported increasing pain in his left knee ever since 
the right knee started bothering him. He reported that he 
relies more upon his left knee to compensate for the problems 
on the right. X-ray examination at that time showed mild left 
knee degenerative changes. The examiner opined that he did 
not feel that the left knee disability was secondary to the 
right knee, but gave no basis for this other than to say that 
there were "no effects of activities of daily living and 
usual occupation" and "no incapacitating episodes," nor 
assistive devices. The RO used this report as the basis for 
its March 2005 denial.

March 2005 outpatient notes from a follow-up visit regarding 
the right knee, show that the Veteran reported frequent pain 
of the right knee "and now on occasions has noticed onset" 
of left knee pain.

Several years later, in October 2008, the Board remanded this 
issue due to the weakness of the February 2005 VA examiner's 
negative opinion. The Veteran was afforded another 
examination in November 2008. In the report, it is clearly 
noted by the examiner that he did not have the benefit of a 
review of the claims folder with his examination and opinion. 
The Veteran's reports to this examiner are consistent with 
that found in the outpatient records and the 2005 VA 
examination report. He reported his history of a service-
connected right knee disability with surgeries and treatment, 
followed by an onset of left knee pain later. Physical 
examination revealed a normal gait and normal range of 
motion, with pain beginning at 120 degrees flexion. An x-ray 
report at that time again shows mild degenerative changes, 
with soft tissue density, which was noted as possibly caused 
by inflammation. The examiner went on to say that the left 
knee condition was less likely as not "permanently 
aggravated by service-connected right knee condition." The 
rationale given by this examiner is, however, completely 
nonsensical. The examiner's basis was that "there is no 
significant evidence of any left knee injury or treatment 
during his military service, as can be found in the service 
records in his C-file provided to me." The examiner went on 
to say that the C-file was never provided to him. Thus, this 
opinion discussed whether there was evidence in the C-File, 
when the C-File was not provided, and the opinion is as to 
whether the current disability is directly related to 
service, and the claim is clearly for secondary service 
connection. Thus, this portion of the November 2008 opinion 
is entirely disregarded by the Board as essentially useless. 

The examiner did go on to say that it "is in the realm of 
possibility that the [Veteran's] gait was mildly disturbed 
leading to overload on the left."  But, the examiner went on 
to opine that "it would be unlikely to cause this in a 
relatively short period of time."  The examiner did not 
define this "short period of time" he was referring to, and 
because it is clear that he did not have the benefit of a 
review of the claims folder, it is entirely unclear to the 
Board whether the left knee pain was reported several years 
prior to the 2008 examination. This November 2008 report is 
of minimal probative value in the Board's current analysis of 
this claim.

In June 2009, the same VA examiner did provide an addendum 
following a review of the claims folder. At this time, the 
examiner stated that he did not change his opinion that it is 
les likely than not that the right knee condition caused the 
left knee problem because it is "unlikely there was 
significant gait disturbance," and because "the left knee 
problem is minimally disabling." The Board notes that the 
severity of the left knee disability does not go toward 
causation. As for gait disturbance, the same examiner, in 
November 2008, noted that it was possible that there was gait 
disturbance leading to overload on the left. Also, the 
Veteran himself reported his limping, which he is perfectly 
competent to report. Although lay testimony is not competent 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation, lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
The Veteran has consistently reported throughout the course 
of this appeal that he favors his left knee, and that he 
experienced pain in his left knee following his right knee 
problems. He is completely competent to make such statements. 
The VA examiner cannot simply dismiss those statements as 
though they were never made. The June 2009 addendum is of 
minimal, if any, probative weight.

In November 2009, the Veteran sought treatment for his left 
knee disability. VA outpatient records show that he was 
issued with a left knee brace. The doctor clearly noted that 
the initial disability was to the right knee "and then 
developing a pain in the left knee with mri and plain film 
evidence for a degenerative process in the meniscus of both 
knees and with a degeneration in the patello-femoral 
interface making it possible that favoring one knee, 
specifically the right with [a history] of repair may be 
causing more damage and pain in the left knee."

Because the evidence shows an outpatient doctor and a VA 
examiner with seemingly opposite opinions, but clear and 
competent evidence that the Veteran favored his left knee 
following his right knee disability's manifestation, and that 
the pain in the left knee onset after the already established 
right knee disability, the evidence, at the very least, is in 
relative equipoise in showing that the Veteran's left knee 
disability as likely as not originated as a proximate result 
of his service-connected right knee disability. By extending 
the benefit of the doubt to the Veteran, this claim is 
granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determination 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993). 


ORDER

Entitlement to service connection for a left knee disorder, 
secondary to a service-connected right knee disability, is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


